                      Case 2:19-cv-01690-JCM-DJA Document 49 Filed 07/22/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    KIZZY BYARS, et al.,                                  Case No. 2:19-CV-1690 JCM (DJA)
                 8                                          Plaintiff(s),                    ORDER
                 9           v.
               10     WESTERN BEST LLC, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of Byars et al. v. Western Best LLC, case number
               14     2:19-cv-01690-JCM-DJA. On June 23, 2020, defendant Western Best LLC filed a motion for
               15     interlocutory appeal. (ECF No. 43). Western Best intends to appeal this court’s order, in which
               16     the court denies Western Best’s motion to dismiss and found that it was an “employer” for the
               17     purposes of Title VII, 42 U.S.C. § 2000e, et seq. See id.; (see also ECF No. 40).
               18            Pursuant to 28 U.S.C. § 1292(b), Western Best asks the court to certify the following
               19     question: “Is a business engaged in the unique Nevada industry of legalized prostitution, which
               20     in limited part includes the use of goods that have plausibly moved in interstate commerce,
               21     subject to the requirements of Title VII of the Civil Rights Act of 1964?” (ECF No. 43 at 1).
               22            The court stayed the case pending resolution of this motion. (ECF Nos. 44 (motion to
               23     stay); 47 (order staying case)). The court also ordered plaintiffs Kizzy Byars and Danielle James
               24     to respond to the motion for interlocutory appeal within 14 days. (ECF No. 47 at 2). On July 21,
               25     2020, plaintiffs filed their notice of non-opposition to the motion.
               26            The court finds that its prior order (ECF No. 40) involves a controlling question of law as
               27     to which there is substantial ground for difference of opinion and that an immediate appeal from
               28     the order may materially advance the ultimate termination of the litigation. Therefore, the court

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-01690-JCM-DJA Document 49 Filed 07/22/20 Page 2 of 2



                1     certifies its order for interlocutory appeal. This action shall remain stayed until either the Ninth
                2     Circuit declines to permit an appeal or until such appeal, if accepted, is resolved.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Western Best’s motion
                5     for interlocutory appeal (ECF No. 43) be, and the same hereby is, GRANTED.
                6            IT IS FURTHER ORDERED that the matter of Byars et al. v. Western Best LLC, case
                7     number 2:19-cv-01690-JCM-DJA, be, and the same hereby is, STAYED until either the Ninth
                8     Circuit declines to permit an appeal or until such appeal, if accepted, is resolved.
                9            DATED July 22, 2020.
              10                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
